NOTICE OF ALLOWABILITY
Reasons for Allowance
1. 	The closest prior art to the subject matter of independent claim 1 is the Kondo publication wherein it discloses a convoy traveling management system that teaches a vehicle controller (see Figs. 1 - 7, ¶0013, ¶0016, and ¶0018 - ¶0019.  In particular, see Fig. 1 control unit 110 and vehicle control device 1) comprising: 
a first detector configured to detect a traveling state of a host vehicle (see Fig. 1 and ¶0025, Kondo teaches host vehicle detecting a traveling state through the onboard current position detection unit 131 which utilizes GPS (Global Positioning System.  Kondo teaches first detection wherein GPS senses geolocation / position of host vehicle merging onto main lane); 
a second detector configured to detect a traveling state of another vehicle that travels along a main lane when the host vehicle travels along a merging road and a traffic volume of the main lane (see Figs. 1 – 7, and ¶0018 - ¶0022, ¶0029, and ¶0030 - ¶0039.  In particular, see Figs. 1 and 5b, ¶0029, and ¶0037 - ¶0038, Kondo teaches third detection wherein when there are other vehicles in the vicinity or proximity of the main lane, an inter-vehicle distance assessment is performed wherein the host vehicle determines the availability of spacing necessary to perform a controlled merging within the traffic volume); and 
a merging controller configured to control merging of the host vehicle regardless of a lane changing of the other vehicle (see Figs. 1 - 7, ¶0002, ¶009 - ¶0012, ¶0038, ¶0054, ¶0062, ¶0073, ¶0077, In particular, Fig. 5b.  See ¶0009 and ¶0012) when a distance in a forward/rearward direction of the host vehicle with respect to the other vehicle is equal to or greater than a predetermined amount.  (See Figs. 1 - 7, ¶0006, ¶0091, ¶0113.  In particular, Fig. 5b.  See ¶0006, and ¶0113.)

Then, Keiichi’s publication which discloses an autonomous vehicle merging system is introduced to teach the merging controller facilitating starting of merging control of the host vehicle when it is detected that a traffic volume of the main lane by the second detector is equal to or greater than a predetermined amount. (See Figs. 1, 4, 11, 13 - 14, ¶0088 - ¶0092, ¶0095, ¶0101 - ¶0106, and ¶0119.  In particular, see Figs. 4, 11, and 13.  See ¶0102 - ¶0103, and ¶0106.  Keiichi’s autonomous vehicle merging system teaches where controlled vehicle merging occurs in presence of other vehicles wherein traffic volume is greater than or equal to zero.)
However, the prior art does not teach, or suggest every element of independent claims 1, 4, and 6. As such, a person skilled in the art would not modify Kondo in view of Keiichi, or any other combination thereof, to provide the method when: it is detected, by the second detector, that a traffic volume of the main lane by the second detector is equal to or greater than a predetermined amount, the main lane comprises a plurality of lanes, and
a traffic volume of a first lane of the main lane adjacent to the merging road and a second lane of the main lane adjacent to the first lane is equal to or greater than a predetermined amount in comparison with a first case in which the traffic volume of the first lane is less than a predetermined amount.
2.	The following is an examiner’s statement of reasons for allowance:
 when:
It is detected, by the second detector, that a traffic volume of the main lane is equal to or greater than a predetermined amount,
the main lane comprises a plurality of lanes, and 
a traffic volume of a first lane of the main lane adjacent to the merging road and a second lane of the main lane adjacent to the first lane is equal to or greater than a predetermined amount in comparison with a first case in which the traffic volume of the first lane is less than a predetermined amount.
In particular, the prior art is silent in teaching, or suggesting a method wherein a merging controller configured to control merging of the host vehicle regardless of a lane changing of the other vehicle when a distance in a forward/rearward direction of the host vehicle with respect to the other vehicle is equal to or greater than a predetermined amount, wherein the merging controller facilitates starting of merging control of the host vehicle when it is detected that a traffic volume of the main lane by the second detector is equal to or greater than a predetermined amount, and
wherein the merging controller facilitates starting of merging control of the host vehicle when it is detected by the second detector that a plurality of other vehicles that are traveling along the main lane are present and the number of the other vehicles that perform lane changing from the first lane adjacent to the merging road is equal to or greater than the number of the other vehicles that do not perform lane changing from the first lane, in comparison with a case in which it is detected by the second detector that a plurality of the other vehicles that are traveling along the main lane are not present or the number of the other vehicles that perform lane changing from the first lane adjacent to the merging road is less than the number of the other vehicles that do not perform lane changing from the first lane.  Emphasis added.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                       

/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661